Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the RCE and new claim filed on 01/14/2022.
Claims 21-28 and 36-40 are currently pending. 
Claim 40 is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022  has been entered.


Allowable Subject Matter
Claims 21-28 and 36-40, renumbered as 1-13, respectively, are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  

“determine control information associated with data received via the signal for a specified period of time using the first set of one or more antennas, and control the RF circuit to receive the signal using a second set of one or more antennas selected from the plurality of antennas if the control information satisfies a specified condition, the second set of one or more antennas including at least one antenna not included in the first set of one or more antennas,” in addition to other claim limitations as recited, in various permutations, in independent claims 21, 36, 40.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyoshi et al (US 6622013 B1) pertains to a method for selecting an antenna comprising: first, received signals received at antennas 21 to 24 are transmitted sequentially to comparison section 27 through selection section 25. Comparison section 27 compares a level of the received signal from each of antennas 21 to 24 to each other, and transmits the compared result to control section 26. Based on the compared result, control section 25 controls selection . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419